[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2331
                        PHYLLIS HANDY,

                    Plaintiff, Appellant,

                              v.

                       CHARLES SARKIS,
                      GARY PIONTKOWSKI,
                        LOU GIULIANO,
                       KEVIN CONSIDINE,
               BACK BAY RESTAURANT GROUP, INC.,
                  THE WESTWOOD GROUP, INC.,
                    FOXBORO HARNESS, INC.,
                MANAGEMENT ACQUISITION CORP.,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
              Stahl and Lipez, Circuit Judges.

   Phyllis Handy on brief pro se.
   Joseph E. Kelleher and Kraus &amp; Hummel LLP on brief for
appellees Gary Piontkowski and Management Acquisition Corporation. 
   Frank E. Bonanni and Crowley, Considine &amp; Dray on brief for
appellees Charles Sarkis, Back Bay Restaurant Group, Inc., The
Westwood Group, Inc., and Foxboro Harness, Inc.

December 23, 1999

          Per Curiam. Plaintiff-appellant Phyllis Handy appeals
from the dismissal of a complaint alleging violations of the
Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.
 1961-1968, as well as various state law claims.  In lieu of
a brief, appellant relies on a June 15, 1998 district court
filing opposing a motion to dismiss.  Having reviewed that
filing, we see no basis to set aside the judgment.
          Affirmed.